ORDER CONVERTING SUSPENSION FOR NON-COOPERATION TO INDEFINITE SUSPENSION FROM THE PRACTICE OF LAW
On December 8, 2005, pursuant to Ind. Admission and Discipline Rule 23(10)(f), this Court suspended respondent, James Michael Ebersol, from the practice of law in this state for failing to provide to the Disciplinary Commission a response to grievance filed against him. The Disciplinary Commission has now moved to have respondent's suspension converted to an indefinite suspension from the practice of law pursuant to Admis.Disc.R. 23(10)(f)(4). Respondent has not responded to the Commission's motion to convert his current suspension.
We now find that more than six months have passed since respondent was suspended due to his non-cooperation with the disciplinary process. Accordingly, given the passage of time and respondent's continued failure to cooperate with the disciplinary process, we further find that respondent's suspension should be converted to an indefinite suspension from the prac*129tice of law, pursuant to Admis.Disc.R. 28(10)(f)(4).
IT IS, THEREFORE, ORDERED that the current suspension from the practice of law of respondent, James Michael Eber-sol, for failure to cooperate with the disciplinary process is hereby converted to an indefinite suspension, effective immediately. Accordingly, in order to become readmitted to the practice of law in this state, respondent must successfully petition this Court for readmittance pursuant to Admis.Disc. R. 23(4).
The Clerk of this Court is directed to forward notice of this order to respondent by certified mail, return receipt requested, at his address as reflected in the Roll of Attorneys; to the Disciplinary Commission; and as provided in Admis.Disc.R. 28(8)(d).
All Justices concur.